SHIELDS, Judge,
dissenting.
I agree with the majority opinion as I interpret it as holding the trial court had the authority to change J.’s surname if it found, in its discretion, the change in surname was in the child’s best interest. However, thereafter I disagree with the majority-
Mother has been employed for over a year and a half as director of operations of a company. She earns $14,500 annually. As of the date of the hearing, she personally has paid in full medical expenses required by the child of over $1,300. She presently carries medical insurance covering the child. She agreed to forego all child support if the child retains her name. Her reason for asking the child’s name not be changed is:
“A ... First of all, I am single. I was never married to the defendant, do not intend to be married to the defendant. Should I ever marry again, it is my intention to retain my maiden name. Therefore, I feel that [J.] will never be confused by having the name changed. I feel that-well, [R.S.H.] feels that he will wonder why he doesn’t have his father’s name and it is my intent to explain the situation to him and that I feel it is best that our names be consistent since he will be living with me.
“THE COURT: How do you know that you won’t lose custody of him and that he won’t go to the father?
“THE WITNESS: I beg your pardon.
“THE COURT: How do you know that at some point and time in the next eighteen years that you couldn’t lose custody and that the custody could go to the father and then there would be confusion.
“THE WITNESS: That’s always a possibility but I don’t feel that my behavior would warrant lose [sic] of custody.
“THE COURT: Okay. „ Go ahead.”
Father has paid an unspecified amount of support since the child’s birth. He has been employed as a waiter at one restaurant for one and one-half weeks where he anticipates an income of $200 a week. He was previously employed as a waiter for a month at another restaurant. He is willing to pay $25 per week support and is willing to pay one-half of the child’s medical bills, past and future, not covered by insurance. His reason for asking the child’s name be change to his is:
“Q And, would you tell me what name you would like the child to have?
“A [J.C.S.H.]
“Q You would like the child to bear your name?
“A Yes.”
In reciting the evidence I have set forth all the evidence presented on the issue of the child’s surname, including any evidence that relates to the majority’s discussion of the policy considerations involved. However, I wish to make clear that I seriously question the validity of several of these policy considerations.
(1) Traditional use of paternal surname. This tradition is valid only for legitimate children. The tradition for illegitimate children is that they bear the mother’s surname.
(2) Use of paternal surname facilitates establishment of paternal relationship for claims to Social Security benefits, intestate succession, and insurance benefits.
An illegitimate child whose paternity is established may claim Social Security benefits through mother as well as father and may be the beneficiary of certain types of mother’s group insurance policies as well as father’s where beneficiaries are established by law unless specifically changed by the insured. For purposes of intestate succession an illegitimate child *1268may only inherit through the maternal line unless the child’s paternity has been established by law during the lifetime of the father or the putative father marries the mother and acknowledges the child as his own. IC 29-1-2-7 (Burns Code Ed.). (3) Substantial financial asset of paternal surname.
There is no evidence in this case as to whether or not the paternal surname would indeed constitute an asset to child. I would point out that in today’s society there is no just reason to assume the maternal surname will not be as substantial a financial asset as the paternal surname.
(4) Mother’s maiden name is an indication of illegitimacy.
The use of mother’s maiden name is not an indication of. illegitimacy without knowledge that, in fact, the surname is the mother’s maiden name. People who know the mother well enough to know her maiden name will doubtless also know whether she has ever been married and whether the child is illegitimate. Others, who do not know mother so well, will not be aware that the name shared by mother and child is actually mother’s maiden name and will not be surprised by the fact that mother and child have the same surname. Rather, a child bearing a different name from the mother is as likely, if not more so, to raise inquiry as to the circumstances resulting in the name discrepancy.
(5) Retention of paternal surname strengthens father-child relationship.
In a paternity action there generally is no such relationship; in fact, the relationship is vigorously denied. It is one that is to be established. If a name is important to the strengthening of the father-son relationship, it is just as logical to say it is important to strengthening-the mother-son relationship.
(6) Wrongdoing on the part of the father.
I agree with the reasoning of this policy statement as far as it goes; however, this consideration should be extended to encompass the wrongdoing of either parent. In this case there is no evidence as to wrongdoing on the part of either parent.
(7) Child’s preference.
I feel this is an important consideration, but it is irrelevant in this case due to the infancy of the child and the lack of evidence presented.
(8) Quid pro quo for obligation of support and maintenance.
This argument assumes the father alone will support the child and completely ignores the fact the mother has a coexisting obligation. IC 31-4-1-2 (Burns Code Ed.). In this case the evidence shows the child will be living with the mother who will bear the primary obligation for support. In addition, this policy consideration deals with the interest of the parent in having the child bear his or her name rather than the best interest of the child which is the determining criterion.
In reviewing the above factors it is important to observe they are derived from cases in which a mother sought to change her child’s surname from that of her former spouse and the child’s biological father, a situation so factually different as to make the factors of questionable validity.
The only evidence presented on the policy consideration which I find to be relevant to the ultimate question-the best interest of the child-is the mother’s testimony as set forth above. Father presented no evidence as to the best interest of the child.
Furthermore, in light of the judge’s commentary I am forced to reach the opinion that consideration of the child’s best interest in this particular proceeding was undermined by the personal opinion of the trial court expressed on the record as follows:
[Counsel for D.R.S.]: Judge, maybe for the record we should enter our stipulation so Your Honor knows what we have agreed to at this point.
“THE COURT: Alright. Fine.
“[Counsel for D.R.S.]: For the record, the parties have stipulated . . .
*1269“[Counsel for D.R.S.]: And, subject to the Court approval, he will pay $25.00 per week as child support. At issue will be the allocation of the medical bills, the visitation and the name of the child, Your Honor.
“THE COURT: What do you mean, ‘the name of the child’?
“[Counsel for D.R.S.]: The present name of the child is [J.C.S.] and [D.R.S.] wants the baby to retain her name and [R.S.H.] wants the baby to take his name.
“THE COURT: I would take a very dim view on the amount of support if the name is not changed.
“[Counsel for D.R.S.]: On the amount of the support?
“THE COURT: Uh huh.
“[Counsel for D.R.S.]: I am not following you.
“THE COURT: Well, I imagine my award so far as the amount the defendant is to pay for support is going to be substantially less if the father doesn’t have the right to have that child have his name. If you want me to take a five-minute recess, you might want to discuss that with your client.
“[Counsel for D.R.S.]: No, that would not pose any problem with us, Your Hon- or, and we would be willing to let the Court set the amount of child support.
“THE COURT: Because I absolutely think it is absolutely wrong. I am violently opposed to it. If they want to play women’s lib, then let them call it all by themselves.
[Evidence concluded.]
“THE COURT: _ The support order will be as agreed to at $25.00 per week.
* * * * * *
“THE COURT: Well, this women’s lib thing just makes me furious and I will put it on the record.”
Therefore, I find the trial court abused its discretion in ordering the child’s surname changed.
I vote to reverse and remand for a new trial.